Citation Nr: 1142250	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-32 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine, prior to October 13, 2009.  

2.  Entitlement to a rating in excess of 40 percent for DDD of the lumbar spine, since October 13, 2009.  

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the cervical spine, prior to October 13, 2009.  

4.  Entitlement to a rating in excess of 20 percent for DJD of the cervical spine, since October 13, 2009.  

5.  Entitlement to a compensable rating for psychogenic pain disorder, prior to October 13, 2009.  

6.  Entitlement to a rating in excess of 30 percent for psychogenic pain disorder, since October 13, 2009.  

7.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Columbia, South Carolina, Department of Veterans Appeals (VA), Regional Office (RO), which increased a noncompensable rating for DJD of the lumbar spine, previously evaluated as lumbosacral strain, to 10 percent, and which increased a noncompensable rating for DJD of the cervical spine, previously evaluated as cervical strain with compression fracture, to 10 percent, both effective July 11, 2006.  The RO also denied a compensable rating for psychogenic pain disorder secondary to back trauma.  The Veteran disagreed with the ratings provided and the current appeal ensued.  

In April 2007, the Veteran's claims were transferred from the Columbia, South Carolina RO to the Chicago, Illinois, RO due to the Veteran's relocation.  Jurisdiction of this case now rest with the Chicago Illinois RO.  

By rating decision of March 2010, the Veteran's DJD of the lumbar spine was recharacterized to DDD of the lumbar spine and the 10 percent rating was increased to 40 percent.  The Veteran's DJD of the cervical spine was also increased from 10 percent to 20 percent, and the noncompensable rating for psychogenic pain disorder was increased to 30 percent, all effective October 13, 2009.  

The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet.App. 35, 38 (1992).  Therefore, the claims for increased ratings for the three disabilities on appeal are still in appellate status.  

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

At that hearing, the Veteran raised the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran indicates that he is unable to work due to his service-connected disabilities.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claims pursuant to Rice.  Therefore, it is reflected on the title page.  

At the September 2011 Travel Board hearing, the Veteran, through his representative, also raised the issue of clear and unmistakable error (CUE) in the November 1984 rating decision which failed to provide increased ratings for his lumbar spine, cervical spine, and psychogenic pain disabilities.  He added that this error was compounded by the fact that RO failed to properly consider the Veteran's entitlement to a TDIU.  These issues have not been adjudicated by the RO; and, therefore, the Board does not have jurisdiction over them.  They are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his DDD of the lumbar spine, DJD of the cervical spine, and psychogenic pain disorder are all more severe than the current evaluations reflect.  He complains of pain, and limitation of motion of his lumbar and cervical spines, and he also claims that because of his psychogenic pain disorder, he does not socialize and does not want to be around people.  Further, he maintains that he is no longer able to obtain substantially gainful employment due to his service-connected disabilities.  

The Veteran testified at his September 2011 Travel Board hearing that he was in receipt of Social Security disability benefits because he was unable to work.  He stated that his claim was granted, but he was only given one lump sum.  A review of the claims folder indicates that he was favorable awarded Supplemental Security Income (SSI), and that he was found disabled, effective January 2007, in part, based on his service-connected disabilities.  Although it is clear that he was awarded SSI benefits, the records upon which this award was based is not of record.  The Court has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  The Board is of course aware of the Federal Circuit's holding in Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) wherein it was held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, as the Veteran is seeking an increased rating for his lumbar spine, cervical spine, and psychogenic pain disabilities, and he claims that he is disabled from work due to these disabilities, the Board believes the potential relevance of the SSA records cannot be ignored.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, as discussed above, the Veteran reports that he is unemployable due to his service-connected disabilities and the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

Finally, the claims file reflects that the Veteran receives medical treatment for his service-connected disabilities through the Jesse Brown VA Medical Center (VAMC).  The record indicates that the Veteran's treatment records from the Jesse Brown VAMC from July 2008 through March 2010 were reviewed in connection with these claims.  The claims file only contains VA treatment records dated up to September 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should obtain and associate with the claims file any additional outstanding VA records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) to obtain a copy of all the medical treatment records from the SSA that were used in considering the Veteran's claim for disability benefits.  All of these records should be obtained and associated with the claims file.  Any negative development should be discussed and addressed in the claims file.  

2.  Obtain VA treatment records pertaining to the Veteran's lumbar spine, cervical spine, and psychogenic pain disorder disabilities from the Jesse Brown VAMC for the period from September 2008 to the present.  

3.  The RO/AMC must provide the Veteran with a VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must elicit from the Veteran and the record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Thereafter, the RO/AMC will readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with an appropriate Supplemental Statement of the Case, which sets forth the applicable legal criteria pertinent to this appeal.  They should be given an opportunity to respond.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



